Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2106
                        Lower Tribunal No. 21-717
                          ________________


                             J.C.W., a juvenile,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.


      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before SCALES, GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See B.B. v. State, 315 So. 3d 95, 98-99 (Fla. 3d DCA 2020)

(holding in a case in which a juvenile was adjudicated delinquent for resisting

an officer without violence, that the arresting officer, who had stopped a

vehicle suspected of being stolen and detained a passenger, was engaged

in the lawful execution of a legal duty).




                                       2